In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 12-879V
                                   (Not to be published)

*****************************
                            *
JANIE COSCIA ROBERTS,       *
                            *                                Filed: February 10, 2015
                Petitioner, *
                            *                                Decision by Stipulation; Attorney’s
           v.               *                                Fees & Costs
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES              *
                            *
                Respondent. *
                            *
*****************************

Diana Stadelnikas Sedar, Sarasota, FL, for Petitioner

Gordon Elliot Shemin, Washington, DC, for Respondent

                       ATTORNEY’S FEES AND COSTS DECISION 1

        On December 14, 2012, Petitioner filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (Athe Vaccine Program@). On November 14,
2014, the parties filed a stipulation detailing an amount to be awarded to Petitioner. I
subsequently issued a decision finding the parties’ stipulation to be reasonable and granting
Petitioner the award outlined by the stipulation.


1
  Because this decision contains a reasoned explanation for my action in this case, I will post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the
public. (Id.)
       On February 4, 2015, counsel for both parties filed another joint stipulation, this time in
regards to attorney’s fees and costs. The parties have stipulated that Petitioner’s counsel should
receive a lump sum of $15,826.05, in the form of a check payable to Petitioner and Petitioner’s
counsel. This amount represents a sum to which respondent does not object. In compliance with
General Order #9, it also indicated that no out-of-pocket litigation related costs had been
incurred by Petitioner in proceeding on the petition.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award should be made in the form of a check in the amount of $15,826.05 payable jointly to
Petitioner and Petitioner’s counsel, Diana L. Stadelknikas Sedar, Esq. In the absence of a motion
for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation. 2


       IT IS SO ORDERED.
                                                         /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master




2
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint
notice renouncing their right to seek review.
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
JANIE COSCIA ROBERTS,                )
                                     )
            Petitioner,              )  No. 12-879V
                                     )  Special Master Corcoran
      v.                             )  ECF
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
                                     )

    STIPULATION OF FACTS CONCERNING ATTORNEYS’ FEES AND COSTS

     It is hereby stipulated by and between the parties, the following factual matters:

     1.     Diana L. Stadelknikas Sedar is the attorney of record for petitioner.

     2.     Petitioner submitted a draft Application for Attorneys’ Fees and Costs to
            respondent’s counsel requesting $13,572.00 in attorneys’ fees and $2,254.05
            costs, for a total amount of $15,826.05

     3.     Respondent does not object to the total amount.

     4.     Petitioner’s statement regarding General Order #9 was filed on December 19,
            2014, indicating that she did not expend any costs in prosecution of her claim.

     5.     The parties now request that a decision awarding attorneys’ fees and costs in the
            amount of $15,826.05, payable to petitioner and petitioner’s counsel, Diana L.
            Stadelknikas Sedar, be issued.

     6.     Petitioner understands that the payment totaling $15,826.05 represents all
            attorneys’ fees and costs available under 42 U.S.C. § 300aa-15(e).

     7.     Nothing in this Stipulation, including the amounts set forth in paragraph 2, should
            be construed as an admission, concession, or waiver by either party as to any of
            the matters raised by petitioner’s request for attorneys’ fees and costs, including
            but not limited to the hourly rates requested, the number of hours requested, and
            other litigation-related costs.
Respectfully submitted,

/s/ Diana L. Stadelnikas Sedar      /s/ Gordon Shemin
DIANA L. STADELNIKAS SEDAR          GORDON SHEMIN
Maglio Christopher & Toale, PA      Trial Attorney
1605 Main Street, Suite 710         Torts Branch, Civil Division
Sarasota, FL 34236                  U.S. Department of Justice
Phone: (941) 952-5242               P.O. Box 146, Benjamin Franklin Station
Attorney of Record for Petitioner   Washington, DC 20044-0146
                                    Phone: (202) 616-4208
                                    Attorney of Record for Respondent

Dated: February 4, 2015